          Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Antonio Atencia,                                 No. CV-19-05855-PHX-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Maricopa County Sheriff's Office, et al.,
13                  Defendants.
14
15           At issue is Defendants Isaac Perez-Benitez and Alexander Mendez’s Motion to
16   Dismiss Plaintiff’s First Amended Complaint (Doc. 23, Mot.) to which Plaintiff filed a
17   Response (Doc. 29, Resp.) and Defendants filed a Reply (Doc. 30, Reply). For the
18   following reasons, the Court grants Defendants’ Motion.
19   I.         BACKGROUND
20           The following facts from Plaintiff’s First Amended Complaint (Doc. 10, “FAC”)
21   are taken as true for purposes of resolving Defendants’ Motion. Plaintiff has been a
22   detention officer for Defendant Maricopa County Sheriff’s Office (“MCSO”) since 2004.
23   (FAC ¶¶ 16–17.) He is Black and Hispanic, and his ethnic and national origin is Caribbean
24   and South American. (FAC ¶ 15.) Defendants Perez-Benitez and Mendez are, and were at
25   all relevant times, also officers for MCSO.
26           Plaintiff alleges that from about June 2014 through September 2015, Perez-Benitez,
27   Mendez, and nonparty Tomas Hernandez harassed and discriminated against Plaintiff
28   because of his color, race, ethnicity and national origin. Much of the harassment took the
       Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 2 of 7



 1   form of derogatory comments and text messages employing racial slurs and stereotypes.
 2   (See FAC ¶ 21.) They also allegedly threatened to retaliate against Plaintiff if he
 3   complained of the harassment. On October 29, 2015, Defendant Bone placed Plaintiff
 4   under investigation after Perez-Benitez, Mendez, and Hernandez allegedly falsely accused
 5   Plaintiff of communicating with an inmate. (FAC ¶ 24.) Five months later, in March 2016,
 6   Bone issued a reprimand to Plaintiff based on these allegations. Defendant Marchand
 7   eventually suspended Plaintiff without pay for 16 hours in August 2016 (“2016
 8   Discipline”) as a result of the investigation—a decision Plaintiff appealed to the Maricopa
 9   County Merit System Commission (“Commission”). (FAC ¶ 21.) Before the Commission
10   could render a decision, MCSO rescinded its disciplinary decision and issued a letter of
11   reprimand in its place. (FAC ¶¶ 25–28.) Plaintiff alleges this mooted his appeal and the
12   Commission closed the case without rendering a decision on his 2016 Discipline.
13          On or about January 5, 2017, Plaintiff submitted an internal complaint to MCSO
14   based on the messages sent by Perez-Benitez, Mendez, and Hernandez (“Internal
15   Complaint”). (FAC ¶ 35.) Eventually, as a result of the Internal Complaint and ensuing
16   investigation, Defendant Holmes issued a one-day suspension to Perez-Benitez and a
17   written reprimand to Mendez. Holmes also issued Plaintiff an eight-hour suspension on
18   August 17, 2017 (“2017 Discipline”) based on Plaintiff’s alleged unprofessional response
19   to Perez-Benitez and Mendez’s text messages. (FAC ¶¶ 40–41.)
20          Plaintiff appealed the 2017 Discipline to the Commission. After a hearing held in
21   October 2017, the hearing officer concluded, inter alia, Plaintiff’s suspension “was not
22   supported by the greater weight of the evidence” and recommended Plaintiff’s 2017
23   Discipline be rescinded. (FAC ¶¶ 46–47.) The Commission unanimously adopted the
24   hearing officer’s report in December and ordered Plaintiff’s 2017 Discipline be rescinded
25   and that he be made whole for lost wages. (FAC ¶ 48.)
26          On August 10, 2017, while the investigation of Plaintiff’s Internal Complaint was
27   in process, Plaintiff applied to sit for the sergeant’s exam. (FAC ¶ 49.) Seven days later,
28   MCSO issued him the 2017 Discipline discussed above. In October of that year Plaintiff


                                                -2-
       Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 3 of 7



 1   was placed on the eligibility list for promotion based on his test scores. By June 2018, he
 2   was the next person on the list to be promoted. However, Plaintiff was informed on June 26,
 3   2018 that he was not eligible. (FAC ¶ 55.) The decisionmakers, Defendants Roska and
 4   Skinner, cited both the 2017 Discipline—which had been reversed by the Commission and
 5   rescinded—and the 2016 Discipline—which had been unilaterally rescinded by MCSO
 6   while the appeal to the Commission was pending—as bases for denying Plaintiff the
 7   promotion. (FAC ¶¶ 56–57.)
 8          Plaintiff filed charges of discrimination based on color and national origin and
 9   retaliation with the Equal Employment Opportunity Commission (“EEOC “) for the denial
10   of his promotion. The EEOC eventually issued a right to sue letter and this action followed.
11   Plaintiff alleges four claims: (1) discrimination and (2) retaliation under Title VII of the
12   Civil Rights Act of 1964 against Defendants MCSO and Maricopa County Sheriff Paul
13   Penzone; (3) violations of Equal Protection and Title VII against Defendants Roska and
14   Skinner; and (4) violations of 42 U.S.C. § 1981 against all Defendants. (See FAC at 13–
15   18.) Defendants Perez-Benitez and Mendez now move to dismiss the only claim against
16   them, a violation of 42 U.S.C. § 1981, on statute of limitations grounds.
17   II.       LEGAL STANDARD
18          Federal Rule of Civil Procedure 12(b)(6) is designed to “test[] the legal sufficiency
19   of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A dismissal under Rule
20   12(b)(6) for failure to state a claim can be based on either (1) the lack of a cognizable legal
21   theory or (2) insufficient facts to support a cognizable legal claim. Balistreri v. Pacifica
22   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When analyzing a complaint under Rule
23   12(b)(6), the well-pled factual allegations are taken as true and construed in the light most
24   favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).
25   Legal conclusions couched as factual allegations are not entitled to the assumption of truth,
26   Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009), and therefore are insufficient to defeat a
27   motion to dismiss for failure to state a claim, In re Cutera Sec. Litig., 610 F.3d 1103, 1108
28   (9th Cir. 2010). On a Rule 12(b)(6) motion, Rule 8(a) governs and requires that, to avoid


                                                  -3-
       Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 4 of 7



 1   dismissal of a claim, Plaintiffs must allege “enough facts to state a claim to relief that is
 2   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
 3   III.      ANALYSIS
 4          The parties agree Plaintiff’s claim under § 1981 is subject to a four-year statute of
 5   limitations. (Mot. at 3; Resp. at 4.) See Jones v. R.R. Donnelley & Sons, 541 U.S. 369, 382–
 6   83 (2004) (holding that claims alleging post-contractual discrimination under § 1981, as
 7   amended by the Civil Rights Act of 1991, are governed by the four-year “catchall”
 8   limitations period found in 28 U.S.C. § 1658). In their Motion, Perez-Benitez and Mendez
 9   argue Plaintiff’s claim must be dismissed against them because the harassing activity
10   occurred between June 2014 and September 2015, and this action was not filed until
11   December 2019. (Mot. at 3, citing FAC ¶¶ 21, 40.)
12          Plaintiff responds that the harassment itself does not form the basis of his claim
13   against Perez-Benitez and Mendez. Rather, the § 1981 claim is grounded in a theory that
14   Defendants conspired to cause Plaintiff’s later adverse employment actions. In essence,
15   their harassment supplied the catalyst to what ultimately culminated in his promotion
16   denial in June 2018. (FAC ¶ 92; Resp. at 2.)
17          Plaintiff cites two theories he suggests make his claim against Perez-Benitez and
18   Mendez timely. The first is the discovery rule, which the Ninth Circuit applies to determine
19   the date of accrual of a federal civil rights claim. See Lukovsky v. City & Cty. of San
20   Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008). A claim accrues “when the plaintiff knows
21   or has reason to know of the injury which is the basis of the action.” Bird v. Dep’t of Human
22   Servs., 935 F.3d 738, 743 (9th Cir. 2019) (quoting Morales v. City of Los Angeles, 214
23   F.3d 1151, 1153–54 (9th Cir. 2000)). Plaintiff contends the promotion denial is the injury.
24   (Resp. at 5.) He first learned of it in June 2018, making his claim timely.
25          Defendants reply that if the promotion denial is the basis for the § 1981 claim,
26   Plaintiff fails to state a claim against Perez-Benitez and Mendez. (Reply at 2–3.) The Court
27   agrees. Aside from a single conclusory statement about conspiring with other Defendants,
28   (see FAC ¶ 92.a.), the only facts alleged against Perez-Benitez and Mendez was their


                                                 -4-
       Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 5 of 7



 1   harassing conduct from June 2014 to September 2015 and their false accusation that
 2   Plaintiff was communicating with an inmate, made sometime before October 29, 2015.
 3   (FAC ¶¶ 21–25.) Plaintiff does not allege Perez-Benitez and Mendez had the power or
 4   authority, or exercised the same, over the decisions to discipline or deny Plaintiff a
 5   promotion. Indeed, Plaintiff’s 2016 Discipline, 2017 Discipline, and promotion denial were
 6   all carried out specifically by MCSO and Plaintiff’s superiors—Defendants Holmes,
 7   Marchand, Bone, Roska and Skinner—not by Perez-Benitez and Mendez. (See FAC ¶¶ 25,
 8   27, 30, 40–42, 50, 54–58.) Plaintiff cites no case law or support for the theory that Perez-
 9   Benitez and Mendez may be liable for employment decisions made by other people months
10   or years after their own actions. Accordingly, the FAC fails to state a claim against Perez-
11   Benitez and Mendez for Plaintiff’s promotion denial.1
12          Plaintiff also alludes to the continuing violations doctrine, (see Resp. at 6), an
13   “exception to the discovery rule of accrual” that permits a plaintiff to seek relief for events
14   outside of the limitations period. Bird, 935 F.3d at 746. The doctrine appears to be most
15   frequently invoked in Title VII hostile work environment claims, but “applies with equal
16   force to . . . actions arising under other civil rights laws.” Cherosky v. Henderson, 330 F.3d
17   1243, 1246 n.3 (9th Cir. 2003). However, as the Ninth Circuit recently stated, little remains
18   of the doctrine in this circuit today. Bird, 935 F.3d at 748.
19          Formerly, a plaintiff in the Ninth Circuit could utilize the continuing violations
20   doctrine in two ways: he could either allege that he was subject to an employer’s systemic
21   discriminatory policy or that he suffered a series of related discriminatory events. See
22   Morgan v. Nat’l R.R. Passenger Corp., 232 F.3d 1008, 1015 (9th Cir. 2000), aff’d in part,
23   rev’d in part, 536 U.S. 101 (2002). However, the Supreme Court rejected the latter
24   theory—termed the “serial violations” approach—as it applied to “discrete” discriminatory
25   actions, such as termination, failure to promote, denial of transfer, or refusal to hire.
26   Morgan, 536 U.S. at 113–14. It held the discrete acts are not actionable unless brought
27          1
             At most, the promotion denial would constitute a “continuing impact” from Perez-
     Benitez and Mendez’s past actions. The continuing effects of a part harm are not actionable
28   where, as here, the past violation—the racial harassment—is time-barred. See Williams v.
     Owens-Illinois, Inc., 665 F.2d 918, 924 (9th Cir. 1982).

                                                  -5-
       Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 6 of 7



 1   within their own limitations period, even if the untimely acts were “plausibly or sufficiently
 2   related” to timely discriminatory acts. Id.
 3          The Supreme Court in Morgan also differentiated the discrete acts from a hostile
 4   work environment claim, which is composed of many separate acts that work to severely
 5   alter the work environment. Because of its continuous and permeating nature, a hostile
 6   work environment claim can consist of some acts that fall outside the limitations period.
 7   So long as one act contributing to the claim occurs within the filing period, the entire time
 8   period of the hostile environment may be considered by a court. Id. at 117.
 9          Here, Plaintiff does not assert the existence of a systemic discriminatory policy, the
10   first subset of the continuing violations doctrine. Even if he did, the Ninth Circuit has
11   “consistently refused to apply the systematic branch to rescue individualized claims that
12   are otherwise time-barred.” Bird, 935 F.3d at 748. Nor does Plaintiff assert a hostile work
13   environment claim against Perez-Benitez or Mendez.2 And if he had, such a claim would
14   be untimely because the harassing messages and racial epithets lasted only until September
15   2015. This leaves only the discrete serial acts avenue, which the Ninth Circuit recently
16   characterized as “virtually non-existent.” Id. As just explained, a discrete discriminatory
17   act falling outside of the limitations period is time-barred. Thus, Perez-Benitez or
18   Mendez’s earlier actions cannot be tacked on to later events to make them timely. See
19   Morgan 536 U.S. at 113. Accordingly, the Court concludes the continuing violations
20   doctrine does not apply to Plaintiff’s claim against Perez-Benitez and Mendez.
21          Plaintiff fails to allege sufficient facts to show Perez-Benitez and Mendez are liable
22   for Plaintiff’s superiors’ later decision deny him a promotion. Accordingly, he fails to state
23   a claim against them. Given the nature of Perez-Benitez and Mendez’s alleged actions and
24   their position as peers, rather than superiors, of Plaintiff, the Court is skeptical that Plaintiff
25   can plausibly allege a claim against them under 42 U.S.C. § 1981 for the promotion denial.
26   Nonetheless, the Court will permit Plaintiff to amend the FAC. Plaintiff shall only file an
27   amendment if it will cure the defects in the FAC. Failure to cure will result in dismissal of
28          2
             For this reason, Plaintiff’s singular case citation to Foster v. State, 23 F. App’x.
     731, 733 (9th Cir. 2001), is inapposite.

                                                    -6-
       Case 2:19-cv-05855-JJT Document 42 Filed 07/10/20 Page 7 of 7



 1   Plaintiff’s claim against Perez-Benitez and Mendez with prejudice. To the extent the claim
 2   against Perez-Benitez and Mendez attempts to invoke lability for their actions preceding
 3   the limitations period, it is untimely for the reasons set forth in this Order.
 4          IT IS THEREFORE ORDERED granting Defendant Isaac Perez-Benitez and
 5   Alexander Mendez’s Motion to Dismiss Plaintiff’s First Amended Complaint (Doc. 23).
 6   Plaintiff has 14 days from this Order to file a Second Amended Complaint. If Plaintiff fails
 7   to cure the defects, the Court will dismiss his claims against Perez-Benitez and Mendez
 8   with prejudice.
 9          Dated this 10th day of July, 2020.
10
11                                           Honorable John J. Tuchi
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
